IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 36451

STATE OF IDAHO,                                   )      2010 Unpublished Opinion No. 488
                                                  )
        Plaintiff-Respondent,                     )      Filed: May 28, 2010
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
ROBERTO GUEVARA,                                  )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
        Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                  )

        Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
        County. Hon. Michael R. Crabtree, District Judge.

        Order revoking probation and requiring execution of unified seven-year sentence
        with a two-year determinate term for grand theft, without modification, affirmed.

        Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                         Before GUTIERREZ, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
        Roberto Guevara entered an Alford1 plea to grand theft. Idaho Code § 18-2403(1). The
district court imposed a unified seven-year sentence with a two-year determinate term,
suspended the sentence and placed Guevara on supervised probation for a period of three years.
Subsequently, Guevara admitted to violating several terms of the probation, and the district court
consequently revoked probation, ordered execution of the original sentence, and retained
jurisdiction.   Following the period of retained jurisdiction, the district court relinquished



1
        See North Carolina v. Alford, 400 U.S. 25 (1970).



                                                 1
jurisdiction. Guevara appeals, asserting that the district court abused its discretion by failing to
sua sponte reduce his sentence when it relinquished jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we do not base our review solely upon the facts existing when the sentence was
imposed. Rather, we also examine all the circumstances bearing upon the decision to revoke
probation and require execution of the sentence, including events that occurred between the
original pronouncement of the sentence and the revocation of probation. State v. Whittle, 145
Idaho 49, 52, 175 P.3d 211, 214 (Ct. App. 2007). Applying these standards, and having
reviewed the record in this case, we cannot say that the district court abused its discretion by
refusing to sua sponte reduce Guevara’s sentence.
       The order of the district court relinquishing jurisdiction and ordering execution of
Guevara’s original sentence, without modification, is affirmed.




                                                 2